DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recite “a larger roller bearing”. The term "large" is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant has not defined what is intended by the term “large”.
Claim 1 recites “in particular an open centered large roller bearing”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation a large roller bearing, and the claim also recites an open centered larger roller bearing which is the narrower statement of the range/limitation. 
Claim 1 recites “roll off on at least two raceways”.  The limitation is unclear. For example, do the rolling elements leave the raceway (roll off)?
Claim 2 recites “filled or completely filled”.  It is unclear what difference there is between filled and completely filled.  For example, does “filled” include partially filled? If Applicant intends the claim language to mean partially or completely filled, the claim language should be changed to state --partially filled or completely filled-- such that it is clear what is being claimed.
Claim 3 recites “the raceway sections at both sides each nestle in shell form at the spherical or barrel-shaped rolling elements”. It is unclear what the limitation means.  For example, is Applicant defining the shape of the raceway sections? It is unclear what structure or shape “in shell form” is intended to impart.
Claim 3 recites “spherical or barrel-shaped rolling elements”.  Claim 1 previously recited “ball races”. It is unclear how a barrel-shaped rolling element can roll in a ball shaped race.
Claim 4 recites “the interposed at least one rolling element row”.  There is a lack of antecedent basis for both the terms interposed and row.  Put another way, no rows were previously claimed and neither were interposed rows.
Claim 6 recites “a third of the width or of the diameter of the rolling element”.  Since the rolling elements are balls (see “ball races” of claim 1), how is the width different from the diameter?
Claim 13 recites “in particular approximately sponge-like matrix”. It is unclear how the matrix is sponge-like.  The claim already recited the matrix was porous.  It is unclear in what other way the matrix is sponge-like, and how the term sponge-like further narrows the claim.
Claim 14 recites “stable” and “viscous”.  The terms “stable" and “viscous” are a relative terms which renders the claim indefinite.  The terms are not defined by the claim, the 
Claim 15 recites “a viscosity in the range of approximately 75-200 mm2/s and/or a viscosity in the range of 10-25 mm2/s at 100°C. It is unclear how a material can have two different viscosities at the same temperature as recited by the claims. Did Applicant intend the first range to be at a different temperature?
Claim 17 recites “more than 750 mm or more than 1000 mm or more than 2000 mm”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation of more than 750 mm and the claim also recites more than 1000 mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18 recites “in particular inductively hardened” and “a hardness of 52 HRC or more than 56 HRC…etc.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites “in particular inductively hardened” and “more than 52 HRC” and “more than 56 HRC”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki U.S. 9,011,014 in view of Igawa JP 2003-214446.
	Re clm 1, Suzuki discloses a large (col. 1: line 16) roller bearing (Fig. 2), in particular an open centered large roller bearing (Fig. 2; center has bore through middle), having two concentric ball races (bottom row and top row of balls 4) between which a plurality of rolling elements (4s) are provided in a bearing gap that roll off on at least two raceways (grooves in 2 and 3 in which balls roll).

	Igawa teaches a large bearing comprising a bearing gap (at 10, Fig. 1) that is filled between the ball races and/or between at least one ball race and the rolling elements at least partially with a solid lubricant (plastic grease; [0016] and [0017]) that comprises a polymer matrix (polyethylene; [0026])  and a lubricant (grease; [0026]) embedded therein for the purpose of providing grease that oozes out from the entire surface of the plastic grease in the rolling element housing space and the rolling elements, preventing insufficient lubrication, making the bearing space narrower and easier manufacturing of the bearing assembly ([0019] and [0020]).
	It would have been obvious to one of ordinary skill in the art to substitute the cage of Suzuki with the plastic grease of Igawa and provide that the bearing gap is filled between the ball races and/or between at least one ball race and the rolling elements at least partially with a solid lubricant that comprises a polymer matrix and a lubricant embedded therein for the purpose of providing grease that oozes out from the entire surface of the plastic grease in the rolling element housing space and the rolling elements, preventing insufficient lubrication, making the bearing space narrower and easier manufacturing of the bearing assembly.
	Re clm 2, the improvement of Igawa further discloses at least one of the raceways has an elongate groove-like lubricant pocket (8c, Fig. 1) in a center section that is completely filled with the solid lubricant and is flanked at both sides by raceway sections (1a and 2a) that support the rolling elements.
	Re clm 3, the improvement of Igawa further discloses the raceway sections at both sides each nestle in shell form at the spherical rolling elements and the lubricant pocket (8c), viewed in cross-section, forms an approximately crescent-shaped convexity between the raceway sections that is filled with the solid lubricant.
Re clm 4, the improvement of Igawa further discloses the bearing gap between the ball races at both sides of the interposed at least one rolling element row is filled with the solid lubricant over the total clearance such that the solid lubricant lubricates both ball races (10 is shown between the entire gap between 1 and 2).
	Re clm 5, the improvement of Igawa further discloses the solid lubricant seals the bearing gap (via taking up the entirety of the gap, Fig. 1) toward the rolling elements toward the outside.
	Re clm 6, the improvement of Igawa further discloses lateral bearing gap sections (gaps on each axial side of the balls) are filled with the solid lubricant (10) between the ball races at both sides of the interposed rolling element row over a width in the direction of the axis of rotation of the rolling elements that amounts in each case to at least a third of the width or of the diameter of the rolling element (as shown by Fig. 1).
	Assuming Suzuki in view of Igawa does not disclose the specific dimensions:
	Suzuki in view of Igawa does not specifically state that the width in the direction of the axis of rotation of the rolling elements that amounts in each case to at least a third of the width or of the diameter of the rolling element.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Suzuki in view of Igawa provide the width in the direction of the axis of rotation of the rolling elements that amounts in each case to at least a third of the width or of the diameter of the rolling element, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A). It is noted that a larger space for the plastic grease corresponds to a larger amount of lubricant and thus a longer bearing life.
Re clm 7¸ the combination of Suzuki with Igawa further discloses intermediate spaces between adjacent rolling elements of the same rolling element row are filled with the solid lubricant. Since Igawa teaches filling the entirety of the bearing gap with plastic grease, this would include all bearing gap spaces, including the spaces between rows of Suzuki.
	Re clm 8, the improvement of Igawa further discloses the solid lubricant forms spacers between the rolling elements of the rolling element row that hold the rolling elements spaced apart from one another in the intermediate spaces between adjacent rolling elements of the same rolling element row (Fig. 2).
	Re clm 9, the improvement of Igawa further discloses the solid lubricant forms a cage-like spacer structure (Fig. 3) in the bearing gap that runs around together with the rolling elements relative to the two bearing rings.
	Re clm 10, the improvement of Igawa further discloses the cage-like spacer structure comprises spacer elements (portions of 10 circumferentially between balls) formed by the solid lubricant between adjacent rolling elements of a rolling element row and connection elements (portions of 10 outside circumferential space between rollers) that are formed by the solid lubricant and that connect the spacer elements to one another.
	Re clm 11, the improvement of Igawa further discloses the cage-like spacer structure is exclusively formed by the solid lubricant (10, Fig. 1-3).
	Re clm 12, the improvement of Igawa further discloses the polymer matrix of the solid lubricant (15) comprises a high molecular or an ultrahigh molecular, polyethylene ([0026]).
	Re clm 13, the improvement of Igawa further discloses the polymer matrix of the solid lubricant forms a porous matrix comprising a plurality of small-volume cutouts (inherent to the manufacture of plastic grease).
	Re clm 14, the improvement of Igawa further discloses the polymer matrix forms a matrix structure that is stable in shape, but deformable and/or compressible, and in particular viscous (Igawa discloses the same materials as the invention; [0026]).
Re clm 16, the improvement of Igawa further discloses the lubricant embedded in the polymer matrix has a portion of more than 50 mass% or more than 50 volume percent and/or the polymer matrix has a portion of 20-40 mass% or volume percent with respect to the total mass or to the total volume of the solid lubricant ([0026]).
Re clm 17, Suzuki further discloses a diameter of the large roller bearing defined by an outermost or innermost rolling element row amounts to more than 750 mm or more than 1000 mm or more than 2000 mm (col. 4: lines 60-64).
Re clm 19, Suzuki further discloses at least one of the ball races has connection means for connecting a connection construction, in particular bolt connection means (8, Fig. 2).
Re clm 20, Suzuki further discloses one of the ball races is provided with or rotationally fixedly connected to gear teeth (gear 7, Fig. 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki U.S. 9,011,014 in view of Igawa JP 2003-214446 as applied to claim 1 above, and further in view of Michael U.S. 2018/0003232.
Suzuki in view of Igawa discloses all the claimed subject matter as described above.
Assuming the plastic grease of Igawa does not inherently provide a porous matrix:
Re clm 13, although Igawa discloses the same materials as that of the invention, Igawa does not explicitly state that the polymer provides a porous matrix comprising a plurality of small-volume cutouts.

It would have been obvious to one of ordinary skill in the art to modify the polymer matrix of Igawa and provide the polymer provides a porous matrix comprising a plurality of small-volume cutouts for the purpose of retaining oil and discharging the oil to ensure an efficient minimum-quantity lubrication.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki U.S. 9,011,014 in view of Igawa JP 2003-214446 as applied to claim 1 above, and further in view of Mikami U.S. 2007/0154128.
Suzuki in view of Igawa discloses all the claimed subject matter as described above.
Re clm 15, Igawa further discloses the lubricant is a synthetic oil ([0027]).
Igawa is silent as to the specifics of the grease and does not disclose the lubricant embedded in the polymer matrix is a synthetic oil that has a viscosity in the range of approximately 75-200 mm2/s.
Mikami teaches the viscosity of lubricant as a result effect variable such that if the viscosity is less than a minimum amount then the evaporation loss increases and resistance to heat deteriorates while if the viscosity exceeds a maximum amount the temperature of the bearing rises greatly due to an increase of rotational torque ([0196]).
It would have been obvious to one of ordinary skill in the art to modify the viscosity of the oil of Igawa and provide a synthetic oil that has a viscosity in the range of approximately 75-200 mm2/s, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki U.S. 9,011,014 in view of Igawa JP 2003-214446 as applied to claim 1 above, and further in view of Liang U.S. 2012/0134616.
Suzuki in view of Igawa discloses all the claimed subject matter as described above.
Re clm 18, Suzuki does not disclose the raceways of the ball races are marginal layer hardened, in particular inductively hardened, and have a hardness of more than 52 HRC or more than 56 HRC or more than 57 HRC or more than 58 HRC or more than 59 HRC.
Liang teaches bearing raceway surfaces comprising induction hardened surfaces (claim 12; [0011]) and have a hardness of more than 52 HRC or more than 56 HRC or more than 57 HRC or more than 58 HRC or more than 59 HRC ([0016]) for the purpose of providing a sufficiently stable raceway in order to ensure a long service life ([0016]).
It would have been obvious to one of ordinary skill in the art to modify Suzuki and provide the raceways of the ball races are marginal layer hardened, in particular inductively hardened, and have a hardness of more than 52 HRC or more than 56 HRC or more than 57 HRC or more than 58 HRC or more than 59 HRC for the purpose of providing a sufficiently stable raceway in order to ensure a long service life.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3078869 discloses a similar single piece cage for multiple rows (Fig. 2). Graham U.S. 1,135,177 discloses a similar single piece cage for multiple rows (Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656